Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-3, 5-10, 12-16, and 18-20 are allowed.  All rejections are withdrawn.  The amendments dated 11-1-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8 and 14.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]   method for providing wind alerts to a driver, the method comprising:
detecting, with one or more towable item sensors, 
that a towable item has been coupled to a hitch of a vehicle;
detecting a wind condition with one or more wind sensors as 
a result of detecting that the towable item has been coupled to the hitch;
monitoring an environment radius around the vehicle in response to detecting that the 
towable item has been coupled to the hitch; and
outputting, with one or more output devices, 
an alert indicative of a high wind scenario when the wind condition is above a wind threshold”.
	Myers et al. teaches dangerous wind and providing an alert to a driver when there is a severe wind. Myers is silent as to a detection of a towed item. 
	Myers is silent as to “[a]   method for providing wind alerts to a driver, the method comprising:
detecting, with one or more towable item sensors, 
that a towable item has been coupled to a hitch of a vehicle;
detecting a wind condition with one or more wind sensors as 
a result of detecting that the towable item has been coupled to the hitch;
monitoring an environment radius around the vehicle in response to detecting that the 
towable item has been coupled to the hitch; and
outputting, with one or more output devices, 
an alert indicative of a high wind scenario when the wind condition is above a wind threshold”.

	Skaaksrud teaches if a node is connected or not and provides a signal when they are disconnected from each other such as a vehicle and a towed trailer 5400, 5405. 
 method for providing wind alerts to a driver, the method comprising:
detecting, with one or more towable item sensors, 
that a towable item has been coupled to a hitch of a vehicle;
detecting a wind condition with one or more wind sensors as 
a result of detecting that the towable item has been coupled to the hitch;
monitoring an environment radius around the vehicle in response to detecting that the 
towable item has been coupled to the hitch; and
outputting, with one or more output devices, 
an alert indicative of a high wind scenario when the wind condition is above a wind threshold”.

	Bean teaches a smart trailer and detecting a pressure sensor reading and if the wind turbine is operating. Bean is silent as to “[a]   method for providing wind alerts to a driver, the method comprising:
detecting, with one or more towable item sensors, 
that a towable item has been coupled to a hitch of a vehicle;
detecting a wind condition with one or more wind sensors as 
a result of detecting that the towable item has been coupled to the hitch;
monitoring an environment radius around the vehicle in response to detecting that the 
towable item has been coupled to the hitch; and
outputting, with one or more output devices, 
an alert indicative of a high wind scenario when the wind condition is above a wind threshold”.
	Morselli teaches a jack knife detection and if there is a problem and if the vehicle has ice around the vehicle.  If the trailer starts to slide an alert can be provide as ice is inferred.  
	Morselli is silent as to “[a]   method for providing wind alerts to a driver, the method comprising:
detecting, with one or more towable item sensors, 
that a towable item has been coupled to a hitch of a vehicle;
detecting a wind condition with one or more wind sensors as 
a result of detecting that the towable item has been coupled to the hitch;
monitoring an environment radius around the vehicle in response to detecting that the 
towable item has been coupled to the hitch; and
outputting, with one or more output devices, 
an alert indicative of a high wind scenario when the wind condition is above a wind threshold”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668